McGrath, C. J.
(dissenting). -I cannot concur in the opinion of Mr. Justice Long. I think that Mr. Dillon, in his work on Municipal Corporations (4th ed. § 698a), lays down the correct rule. He says:
“ On the whole, the safer and perhaps sounder view is that such a use of the street or highway, attended, as it may be, especially in cities, with serious damage and inconvenience to the abutting owner, is not a street or highway use, proper, and hence entitles such owner to compensation for such use, or for any actual injury to his property caused by poles and lines of wire placed in front thereof.”
The theory upon which it has been held that the construction of street-railway tracks in streets is not an additional servitude is that the purpose of the tracks is to *214facilitate travel upon the street, and the cases which support the right to erect trolley poles have been put upon the ground that the poles and wires are directly ancillary to such use of the street. This class of cases makes a distinction between trolley poles and wires, which are incidents of that system of transportation, and telegraph and telephone poles, which are not used to facilitate the use of the street. It is' with reference to this attempted distinction that Mr. Dillon makes use of the language quoted by Mr. Justice Long, and found in 2 Dill. Mun. Corp. (4th ed.) p. 893, note.
I think that the judgment should be reversed.